Citation Nr: 1636476	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for a right thumb partial amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to March 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right thumb partial amputation, rated 0 percent, effective from the day following the date of the Veteran's separation from service.  The Veteran's record is now in the jurisdiction of the Baltimore, Maryland, RO.  In June 2016, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  


FINDING OF FACT

The Veteran's right thumb was amputated at the mid distal phalanx, just above the nail matrix; the thumb was not amputated at the metacarpophalangeal joint or through the proximal phalanx, nor did the thumb require metacarpal resection.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the Veteran's right thumb partial amputation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5152 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As the appeal is from the rating decision that granted service connection for right thumb partial amputation and assigned an initial rating and effective date of the award, statutory notice is no longer necessary because its purpose has been fulfilled.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2016 hearing, the undersigned identified the issue on appeal and explained the evidence needed to substantiate a higher rating.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in February 2010.  The Board finds the examination report adequate for rating purposes as it notes all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's partial right thumb amputation (major hand) is rated under Code 5152.  Amputation of the thumb at the distal joint or through the distal phalanx warrants a 20 percent rating for both the major and minor hand.  Amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx warrants a 30 percent rating for the major hand and a 20 percent rating for the minor hand.  Amputation of the thumb with metacarpal resection warrants a 40 percent rating for the major hand and a 30 percent rating for the minor hand.  38 C.F.R. § 4.71a, Code 5152.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran filed a pre-discharge claim of service connection for right thumb partial amputation in February 2010, pursuant to VA's Quick Start Program.

Service treatment records (STRs) show that in July 2008, the Veteran sustained a right thumb injury when the tip of his right thumb was caught in a rope and amputated.  The record notes that the thumb was amputated through the mid distal phalanx.  X-rays confirmed that the right thumb was amputated at the mid distal phalanx.  An August 2008 record includes an orthopedic surgeon's sketch which indicates that the thumb was amputated just above the nail matrix.  

On February 2010 VA examination, the Veteran's right thumb was not ankylosed.  The thumb tip and thumb pad were both able to oppose each finger to 0 cm.  Range of motion was within normal limits, including on repetitive testing.      

In December 2012, VA received a statement from the Veteran arguing that his right thumb partial amputation warrants a 20 percent rating.  In support he submitted photographs which show a partial (just above the nail matrix) right thumb amputation.  

At the June 2016 Board hearing, the Veteran, via his representative, argued that amputation of the distal phalanx of the thumb, even if partial, warrants a 20 percent rating.  The Veteran testified that the amputation has affected his daily activities such as sawing, playing catch, using kitchen utensils, and writing.  He testified that the thumb is tender at the amputation point.  

Analysis

The Board finds that a 20 percent (but no higher) rating (under Code 5152) is warranted for the Veteran's right thumb partial amputation.  The evidence shows that during service the right thumb was amputated at the mid distal phalanx, just above the nail matrix.  A higher rating under Code 5152 is not warranted.  The evidence does not show, nor does the Veteran allege, that his right thumb was amputated at the metacarpophalangeal joint or through the proximal phalanx, or that the thumb required metacarpal resection.

The Board has also considered whether referral of the claim for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  The right thumb partial amputation is manifested objectively by a shortened distal phalanx and subjectively by tenderness at the tip.  Such manifestations and related functional impairment are contemplated by the regular schedular criteria.  There is nothing exceptional or unusual about the Veteran's right thumb partial amputation.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not necessary.  Notably, the Veteran himself has argued that the 20 percent rating being awarded herein is the rating warranted.

Finally, the record does not show, nor does the Veteran contend, that he is unemployed due to his service-connected right thumb partial amputation.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

A 20 percent rating is granted for the Veteran's right thumb partial amputation, subject to the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


